Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Mario J. Rosetti, A.J.], entered November 4, 2004) to review a determination of Robert Dennison, Chairman, New York State Division of Parole. The determination found that petitioner had violated the terms of his parole release.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present—Hurlbutt, J.E, Gorski, Martoche, Smith and Hayes, JJ.